Exhibit 10.10
Ally Financial Inc.




exhibit108formofaward_image1.gif [exhibit108formofaward_image1.gif]
Ally Financial Inc.
500 Woodward Avenue, MC : MI-01-10-HR Detroit, MI 48226


<DATE>




<NAME>


Re: Ally LEADer Equity Participation (“ALEP”) Award


Dear <FIRST NAME>:


1.
Congratulations! You have been granted an ALEP Award under the Ally Financial
Inc. 2014 Incentive Compensation Plan (the “Plan”). A copy of the Plan is
enclosed. Capitalized terms not defined in this Award Agreement will have the
meaning set forth in the Plan.



2.
Your ALEP Award is granted to you as a separate incentive and is not in lieu of
salary or other compensation for your services. By accepting this ALEP Award,
you consent to any and all Plan amendments, vesting restrictions, and revisions
to any other term or condition of this Award Agreement that may be required to
comply with federal law or regulation governing compensation, whether such
amendments, restrictions, or revisions are applied prospectively or
retroactively to this or prior Awards. By accepting this Award, you also
acknowledge and agree that it is subject to all of the requirements set forth in
the Enterprise Compensation Policy and that you are subject to all of the
restrictive covenants set forth in Section 13 of the Plan (i.e., non-solicit,
confidentiality, non-disparagement).



3.
Your Award is being made in the form of Restricted Stock Units. Your Award is
comprised of the following:



Grant Date:    [INSERT]
Total Award Units: [INSERT]


Units
Vesting Date
Settlement Date
[INSERT- ¼ of Granted award]
[INSERT – 1 year from Grant Date]
[INSERT – 1 year from Grant Date]
[INSERT- ¼ of Granted award]
[INSERT – 2 years from Grant Date]
[INSERT – 2 years from Grant Date]
[INSERT- ¼ of Granted award]
[INSERT – 3 years from Grant Date]
[INSERT – 3 years from Grant Date]
[INSERT- ¼ of Granted award]
[INSERT – 4 years from Grant Date]
[INSERT – 4 years from Grant Date]



4.
This Award Agreement will become effective by printing, signing, dating one copy
of this Award Agreement, and returning the signed copy (all pages) to: Brett
Harrison at Ally Financial, e-mail Brett.Harrison@ally.com. If you do not accept
this Award Agreement within 45 days of notification, [INSERT DATE], you will be
deemed to have rejected the ALEP Award and this Award Agreement will be null and
void and without any further force or effect.



5.
Subject to requirements of any federal laws or regulations and Ally policy that
govern compensation, your ALEP Award will vest and be settled as soon as
practical after the date(s) noted above. If and when a change to the vesting
date(s) noted above is required, you will be notified in writing.



6.
If on the Grant Date you are considered a material risk taker, in connection
with regulatory guidance and in support of its corporate governance principles,
to the extent that any portion of the ALEP Award remains



Page 1 of 3

--------------------------------------------------------------------------------

<NAME>
<DATE>




unpaid, Ally reserves the right to adjust downward the amount of this ALEP Award
without your consent to reflect adverse outcomes attributable to inappropriate,
excessive, or imprudent risk taking in which you participated and which was the
basis for this ALEP Award. Your Award is also subject to cancellation, recovery,
forfeiture, or repayment consistent with Ally’s recoupment policy contained in
the Enterprise Compensation Policy.


7
If your employment is terminated due to Retirement, as approved by the Company,
or by the Company Without Cause during the first year following the Grant Date,
the first two tranches (i.e., one-half of the total ALEP Award) of the ALEP
Award will continue to vest in accordance with above schedule, but the second
two tranches (i.e., one-half of the total ALEP Award) will be forfeited. If your
employment is terminated due to Retirement, as approved by the Company, or by
the Company Without Cause after the first year following the Grant Date, the
entire ALEP Award will continue to vest and will be settled in accordance with
the above schedule (i.e., no forfeiture). Otherwise, Section 11 of the Plan
governs the effect of a Termination of Service on your ALEP Award, except that
for purposes of this Award the “twenty-four months” shall be substituted and
shall apply in lieu of the reference to “twelve months” contained in Section 11
of the Plan.



8.
Section 12 of the Plan governs the effect of a Change in Control of Ally on your
Award, except that for purposes of this Award the “twenty-four months” shall be
substituted and shall apply in lieu of the reference to “twelve months”
contained in Section 12 of the Plan.



9.
If the Company pays a dividend on Shares prior to the Vesting Date, you will be
entitled to a dividend equivalent payment in the same amount as the dividend you
would have received if you held the number of Shares, if any, as earned and
vested as of the Vesting Date. These dividends will vest and be paid to you on
the Vesting Date (or such other vesting and settlement date applicable under
this Award), subject to the vesting of your Award. No dividends or dividend
equivalents will be paid to you with respect to any portion of your Award that
is canceled or forfeited. The Company will decide on the form of payment and may
pay dividends or dividend equivalents in Shares, in cash or in a combination
thereof, subject to applicable law.



10.
You may designate a beneficiary using the Beneficiary Designation Form located
on the Executive Deferred Compensation (EDC) Website or using the enclosed form.
If no beneficiary is designated, or if the Ally determines that the beneficiary
designation is unclear or that the designated beneficiary cannot be located, any
settlement as a result of your death will be made to your estate. The EDC
Website may also be used for any subsequent change in your beneficiary
designation.



11.
By accepting this ALEP Award, you understand and acknowledge that your ALEP
Award is subject to the rules under Internal Revenue Code Section 409A, and
agree and accept all risks (including increased taxes and penalties) resulting
from Internal Revenue Code Section 409A.



12.
Except as prohibited by any federal law or regulation that governs compensation,
your ALEP Award is subject to and governed by the terms and conditions of this
Award Agreement and the Plan.



13.
By accepting this ALEP Award, as evidenced by your signature below, you agree to
abide by the terms and conditions of this Award Agreement and the Plan.



Sincerely yours,
                








Kathleen Patterson    
Chief HR Officer
<DATE>




Page 2 of 3

--------------------------------------------------------------------------------

<NAME>
<DATE>






I HAVE READ THE PLAN DOCUMENT AND THIS AWARD AGREEMENT AND I ACCEPT THE AWARD
REFERENCED ABOVE SUBJECT TO THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT AND
THE ALLY FINANCIAL INC. 2014 INCENTIVE COMPENSATION PLAN.






 
 
 
Participant Signature (Required)
 
Date (Required)
 
 
 
 
 
 
 
 
 
 
 
 
 
Last Four Digits of SSN or National ID (Required)
 
 





Page 3 of 3